Citation Nr: 1823228	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine (neck) disability,


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied service connection for a neck disability and posttraumatic stress disorder (PTSD).  In March 2011, the Veteran filed a notice of disagreement (NOD) with that rating decision.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013. 

In June 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In August 2016, the Board denied the claim for service connection for PTSD and remanded the claim for service connection for a neck disability to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a May 2017 supplemental SOC (SSOC)).

In July 2017, the Board again remanded the claim for service connection for a neck disability to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a February 2018 SSOC), and returned this matter to the Board for further appellate consideration.  

This  appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107 (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017).

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although the Veteran has asserted the occurrence of in-service injury to his neck, and his service records document complaints of neck pain, no chronic cervical spine (neck) disability was shown during service or for years after service; and the competent, probative medical opinion evidence on the question of whether there exists a medical nexus between currently diagnosed cervical spine disabilities and service is adverse to the claim.  


CONCLUSION OF LAW

The criteria for service connection for cervical spine (neck) disability are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a July 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thus, this letter meets the VCAA's timing and cot

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  Also of record is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran, and by his friends and family, and representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a June 2016 Board hearing.  During the hearing, the undersigned identified the claim on appeal, and with respect to service connection, information was elicited regarding the nature and onset of the Veteran's symptoms, current disability and treatment, as well as the basis for Veteran's belief that service connection is warranted.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Following the hearing, the Board sought additional development of the evidence, as the result of which additional evidence was added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Pursuant to the Board's 2016 and 2017 remands, the AOJ obtained a VA examination with medical opinion, and addendum opinions, respectively, addressing the etiology of current cervical spine disability.  Such medical evidence,  along with other evidence of record, includes adequate  information for adjudication of the current claim.  Following the receipt of additional medical information, the AOJ adjudicated each claim, followed by a period of response.  Also, as directed on each occasion, the AOJ sent a letter to the Veteran requesting that the Veteran furnish or furnish authorization to enable VA to obtain outstanding private (non-VA) records; however, no additional records or authorization to enable VA to obtain any such records was received in response.  Thus, the Board finds that there has been substantial compliance with the prior remand directives, to the extent possible, such that no further development in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  .

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection on a direct basis, there must be  evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that he has a cervical spine disability resulting from an  in-service motor vehicle accident (MVA).  STRs document no complaint, finding, or diagnosis of cervical problems, or any report of an MVA.  Nevertheless, the Veteran testified that he was hit from behind in 1955 and provided a statement in April 2012 from L.V., whose husband owned an auto body shop and repaired the Veteran's car after the MVA.  In addition, L.V. stated that her daughter was dating the Veteran at the time of the MVA,  and that he complained of pain to his back after the accident.

In a June 2017 statement, the Veteran explained he did not seek treatment after his MVA because the Navy taught him to "just suck it up" and never complain of sickness.  He stated that he did not know about whiplash at the time of his MVA, and that he did not know he had any medical problems until his father-in-law, who was a chiropractor, examined him and told him that he had a serious neck condition.  The Veteran explained that he then sought treatment from several chiropractors starting in 1957, but that the chiropractors were now deceased and the files had been destroyed. 

Private treatment records dated from 1993 to 1997 document complaints of neck pain and chiropractic mobilization through his neck in the C-6 area.  

Private treatment records dated in June 2004 reference a reported history that the Veteran was in an MVA in 195,5 while in the Navy, and that he had been in  another MVA in 2000.  The Veteran complained of pain in the right side of the neck with tightness and stiffness, and he reported that he had been in chiropractic care for the past 48 years.  Records in June 2006 document a long history of neck pain on the right side, and the Veteran did not relate his current symptoms to any episode of trauma.  The physician noted that a 2002 magnetic resonance imaging (MRI) indicated central and left sided disc protrusion/herniation at C6-7; disc bulging seen at C3-4 through C5-6; left foraminal stenosis at C6-7, right foraminal stenosis at C3-4 and right foraminal narrowing at C4-5; and no spinal stenosis.  The Veteran stated that he had undergone chiropractic treatment but his symptoms had persisted.

In a July 2010 letter, Dr. D.M. reported that he had been treating the Veteran since May 2009 for cervical pain and stiffness.  He noted that the Veteran had an MVA in 1954 or 1955 while in the Navy and that he had had long-term neck problems, to include cervical pain and decreased range of motion.  Dr. D.M. noted that the Veteran currently suffered from pain due to disc bulges at C3-4, C5-6, C6-7; foraminal stenosis at C6-6, C3-4, C4-5; and that he had a loss of cervical curve and reverse curve C3-4.  He stated that, in his medical opinion, "the damage and degeneration shown on the cervical imaging can only be from a decades-old injury."

A January 2017 VA examination report reflects that the examiner's comment that it was likely that the Veteran had an MVA as described, but that he denied any symptoms until three years after his MVA.  The examiner stated that "if the Veteran had any chronic neck condition related to this MVA or service, it would be expected that he have some symptoms that would have caused him to see a doctor at the time of the incident and be placed on some limited duty."  The examiner also disagreed with Dr. D.M., stating that the Veteran had degenerative joint disease (DJD) and stenosis of the neck, which were conditions that were common in over 70 percent of people of age, and did not require a major injury early in life to develop. 

In a May 2017 addendum opinion, the VA examiner explained that the Veteran had a current diagnoses f cervical spine DJD and stenosis of the cervical spine.  The examiner opined that it was less likely than not that the conditions had their onset during service, and that arthritis was not manifested within one year of the Veteran's separation from active service or medically related to service.  The VA examiner further noted that the Veteran had neck pain after his MVA throughout and after service, but that there was no evidence that the Veteran had a disability until many years after service.  He also stated that there was no evidence in the medical literature, consensus in the medical community, or in this specific case to support a causal or aggravation relationship between prolonged neck pain and the Veteran's current disabilities of cervical spine DJD and stenosis of the cervical spine.

In a September 2017 addendum opinion, the examiner explained that lay statements suggested that the Veteran had a cervical strain during service after his MVA.  As such, a cervical strain was at least as likely as not related to service.  However, the examiner found no evidence for arthritis or spinal stenosis within one year of service, and explained that these conditions could have only been be ascertained with imagining studies.  As such, the examiner opined that it was not likely that cervical spine DJD was present within one year of service.  He also found that cervical strain was less likely than not causative or related to his later DJD and spinal stenosis because there was no evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supported a causal or aggravation relationship between these conditions and a cervical strain.

Turning to the required elements to establish service connection, the Board first finds that competent evidence-testing results and VA medicals opinions--establishes current diagnoses involving degenerative changes of the cervical spine, assessed in 2017 as DJD and cervical spine stenosis.  Competent , credible evidence also indicates that the Veteran was involved in an in-service MVA and at least as likely as not suffered cervical strain as a result.  In this case, however, competent, credible and probative evidence fails to establish a medical nexus between in-service injury and the current cervical spine disabilities.  Rather, competent, probative evidence on the question of medical nexus weighs against a finding of such a nexus.

As noted, no chronic disability was shown in service for many years thereafter.  Even if the Board accepts, as credible, the lay assertions as to the occurrence of in-service injury, and supporting statements indicating that the Veteran reportedly experienced  neck pain proximate to an MVA during service, the fact remains that STRs document no complaint, finding, or diagnosis of cervical problems during service; there are no documented complaints of neck pain before the 1990's, decades after the Veteran's discharge from service; and  no medical  evidence of any degenerative changes of the  cervical spine, to specifically include arthritis, until the early 2000's, after the Veteran had reportedly been involved in another MVA in 2000.  Absent competent evidence indicating that the Veteran had degenerative changes of the cervical spine within one year of his separation from service, service connection may not be awarded for any arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309   The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor for consideration in determining whether the evidence supports in-service incurrence of a disability.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here such factor, when considered in light of the other probative evidence of record, tends to weigh against the claim.

Furthermore, although the Veteran has asserted that he has experienced  neck pain since service, the VA examiner considered the Veteran's assertions in this regard,, but still provided a negative opinion as to the existence of a nexus between current cervical disabilities and service.  Indeed, based on the examiner's consideration of the Veteran's lay statements of neck pain shortly after his MVA and that he sought chiropractic treatment for his pain soon after service, the examiner opined that the Veteran at least as likely as not had a cervical strain as a result of the 1955 in-service MVA.  However, the examiner also explained that there is no medical literature, consensus in the medical community, or evidence in the Veteran's specific case that supports a causal or aggravation relationship between the Veteran's cervical strain and his cervical DJD and stenosis of the cervical spine.  Overall, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  

As the VA examiner considered all pertinent lay and medical evidence of record, and provided a complete rationale for the conclusions reached that is consistent with the evidence of record, and sound medical principles, the Board accords great probative weight to his etiology opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds no reason to discount the medical opinion based on the VA examiner's expertise and/or qualifications as a medical professional.  

In contrast to the VA examiner's opinions, the Board acknowledges the existence of the opinion from Dr. D.M. submitted in July 2010, to the effect that the Veteran's "damage and degeneration shown on the cervical imaging can only be from a decades-old injury."  Notably, however, this opinion does not expressly reference the in-service MVA and, as noted in the prior remand, the physician did not provide stated rationale for the conclusion reached.  As such, by comparison, that opinion is accorded no probative weight.  Id.

As a final point, the Board emphasizes that the Veteran has submitted no evidence, aside from his own expressed lay beliefs, that his currently diagnosed neck disability is attributable to his reported in-service MVA.  (Again, the Board emphasizes that the private clinician's statements are not specific as to the noted in-service MVA.)  However, such assertions do not provide persuasive support for the claim.   In this regard, the Board points out that the matter of the etiology of dysfunctions and disorders generally is a medical determination.  See Jandreau, 492 F.3d at 1374-75;  see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson, supra.  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377. 

Here, the matter of the etiology of the Veteran's current cervical spine disabilities-to include questions as to the source of the Veteran's  in- and post-service complaints of neck pain-is  not a matter within the realm of knowledge of a layperson; rather, such is a complex matter that requires education, training and expertise to address, which the Veteran is not shown to possess.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the medical matters upon which this claim turns, and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative  medical opinion evidence of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b);  38 C.F.R. § 3.102;  Gilbert, 1 Vet. App. at 53-56.







(	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for cervical spine (neck) disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


